--------------------------------------------------------------------------------

Exhibit 10.59

REIMBURSEMENT AGREEMENT


THIS AGREEMENT (this "Agreement") is executed and delivered on the 29th day of
June, 2010, by and between The Sentient Group ("TSG") and Natural Soda Holdings,
Inc., a Colorado corporation ("NSHI").


RECITALS:


WHEREAS, NSHI anticipates that TSG and one or more affiliates of Sentient USA
Resources Fund, LP ("SURF"), a shareholder of NSHI (collectively "Sentient")
will provide services and/or will incur certain costs and expenses directly
allocable to NSHI and NSHI's subsidiary, Natural Soda, Inc. ("NSI").


WHEREAS, Sentient will use reasonable efforts to advise management and the Board
of Directors of NSHI in advance of providing such services or incurring any such
costs and expenses;


WHEREAS, Sentient will attempt to have any third party providers of goods or
services to contract with NSHI and/or NSI concerning such goods and services
rather than have Sentient pay the bills and seek reimbursement for such amounts,
and


WHEREAS, NSHI has agreed to reimburse Sentient and/or one or more of its
affiliates for such services, costs and expenses provided that they are
reasonable in amount, were incurred in good faith, and are approved by a
majority of the disinterested members of the Board of Directors and/or the
Shareholders of NSHI as required by the Colorado Business Corporations Act for
conflicting interest transactions.


NOW, THEREFORE, in consideration of the foregoing premises, the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.  Reimbursement Of Costs and Expenses. From time to time, no less frequently
than on a quarterly basis, Sentient will prepare and submit a detailed request
to NSHI for reimbursement of:


(a)     The cost to Sentient of providing services to NSHI and/or NSI,
including, but not limited to travel and accommodations associated with the
provision of such services (costs of employees or contractors of Sentient will
be based on the actual cost to Sentient of providing such services); and


(b)     The cost of goods and services provided by third parties to or for the
benefit of NSHI and/or NSI, but billed to and paid by Sentient or billed to NSHI
and/or NSI and paid by Sentient on behalf of NSHI and/or NSI.


Such requests shall be reasonable in detail and in such form as may be
reasonably required by NSHI. At a minimum, such requests shall be reasonably
sufficient to satisfy the requirements of the Sarbanes_Oxley Act of 2002 (or as
such act might be modified in the future) and the requirements of the Internal
Revenue Service to permit NSHI and/or NSI to deduct such payments for United
States Income Tax purposes. Sentient will provide NSHI with reasonable backup
documentation for each request for reimbursement and a representative of
Sentient will be available to discuss the request for reimbursement as needed by
management, the Board of Directors or shareholders of NSHI. Reimbursements shall
be paid from available cash within a reasonable time after being approved.


Cost Reimbursement Agreement
 
Page 1

--------------------------------------------------------------------------------

 


2.  Prior Consent. Sentient will use reasonable efforts to obtain prior
authorization before performing or retaining any services that may be the
subject of any reimbursement hereunder or incurring any cost or expense for the
benefit of NSHI or NSI. Failure to obtain any such authorization shall not
affect Sentient's right to seek reimbursement, but is intended to provide NSHI
and NSI with information that will better enable it to understand the value and
necessity of such items and to budget for such items.


3.  Currency. All references to "dollars" or "$" herein or in any budget shall
mean lawful currency of the United States of America.


4.  Headings. The subject headings of the Sections and Subsections of this
Agreement and the Paragraphs and Subparagraphs of the Exhibits to this Agreement
are included for purposes of


5.  Dispute Resolution.


(a) All claims, disputes or other controversies arising out of, or relating to,
this Agreement and any other claims, disputes or controversies arising out of or
relating to the management or operations of NSHI or NSI (hereinafter
collectively referred to as a "Dispute") shall initially be submitted to a
senior officer or a member of the board of directors from each party to a
Dispute for resolution by mutual agreement between said officers (which senior
officers or director will not be a Person who is involved in the regular
operations of NSHI or NSI). Any mutual determination by the senior officers
shall be reduced to writing and become final and binding upon the parties.
However, should such senior officers fail to arrive at a mutual decision as to
the Dispute within 20 days after notice to the senior officers of the Dispute,
the parties shall then attempt to resolve such Dispute by mediation in
accordance with the terms and provisions set forth in the following paragraph.


(b) The parties agree that if the Senior Officers are unable to resolve the
Dispute pursuant to the preceding paragraph, either party may submit the Dispute
to JAMS, Inc. (www.jamsadr.com and 949-224-1810, "JAMS"), or its successor, for
mediation, and if the Dispute is not resolved through mediation, then it shall
be submitted to JAMS, or its successor, for final and binding arbitration. Any
party to this Agreement may commence mediation by providing to JAMS and the
other parties a written request for mediation, setting forth the subject of the
Dispute and the relief requested. The parties will cooperate with JAMS and with
one another in selecting a mediator from JAMS' panel of neutrals, and in
scheduling the mediation proceedings promptly, not later than 20 days after such
request for mediation. The parties covenant that they will participate in the
mediation in good faith, and that they will share equally in its costs. All
offers, promises, conduct and statements, whether oral or written, made in the
course of the mediation by any of the parties, their agents, employees, experts
and attorneys, and by the mediator or any JAMS employees, are confidential,
privileged and inadmissible for any purpose, including impeachment, in any
arbitration or other proceeding involving the parties, provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the mediation. Any party may
initiate arbitration with respect to the Disputes submitted to mediation by
filing a written demand for arbitration at any time following the initial
mediation session or 45 days after the date of filing the written request for
mediation, whichever occurs first. The mediation may continue after the
commencement of arbitration if the parties so desire. -Unless otherwise agreed
by the parties, the mediator shall be disqualified from serving as arbitrator in
the case. The provisions of this Clause may be enforced by any court of
competent jurisdiction, and the party seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including attorneys' fees, to be paid
by the party against whom enforcement is ordered.


Cost Reimbursement Agreement
 
Page 2

--------------------------------------------------------------------------------

 


6.  Further Assurances. Each of the parties shall take, from time-to-time and
without additional consideration, such further actions and execute such
additional instruments as may be reasonably necessary or convenient to implement
and carry out the intent and purpose of this Agreement.


7.  Entire Agreement; Successors and Assigns. This Agreement contains the entire
understanding of the parties and supersedes all prior agreements and
understandings between the parties relating to the subject matter hereof. This
Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties.


8.  Counterparts. This Agreement may be executed in any number of counterparts,
and it shall not be necessary that the signatures of more than one party be
contained on any counterpart. Each counterpart shall be deemed an original, but
all counterparts together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


NATURAL SODA HOLDINGS, INC
 
THE SENTIENT GROUP
                   
By:
/s/ Brad F. Bunnet  
By:
/s/ Gregory Link
Name:    
Brad F. Bunnet  
Name:    
Gregory Link
Title:
President  
Title:
Director
Date:
30 June 2010  
Date:
30 June 2010

 
 
Cost Reimbursement Agreement
 
Page 3

--------------------------------------------------------------------------------